IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                   :     NO. 827
                                         :
         ADOPTION OF RULES FOR           :     SUPREME COURT RULES DOCKET
         CONTINUING JUDICIAL             :
         EDUCATION                       :



                                       ORDER

PER CURIAM:

      AND NOW, this 7th day of February, 2020, upon the recommendation of the
Continuing Judicial Education Board of Judges, it is Ordered pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rules 101 through 605 of the Rules
for Continuing Judicial Education are adopted in the attached form.

        To the extent that notice of proposed rulemaking would otherwise be required,
the immediate promulgation of the rules is found to be in the interests of justice and
efficient administration.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
rules herein shall be effective in 30 days.